ORIGINAL             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                               06/09/2020



                                          PR 20-0011                                       Case Number: PR 20-0011




   STATE OF MONTANA,                                                               FILED
               Plaintiff,                                                         JUN 0 9-2020
                                                                                 Bowen Greenwood
                                                                             Tclprlf.,of Supreme Cour
         VS.                                                          O   K. I/       te of Montana


   Jose Martinez, Jr.,

               Defendant.


         Jose Martinez, Jr., has filed a Motion to Disqualify for Cause in the Thirteenth
  Judicial District Court, Yellowstone County, Cause No.DV-19-0674,in which he seeks to
  disqualify the Honorable Gregory R. Todd from presiding in that matter.
         Martinez argues that Judge Todd must be disqualified under § 3-1-803, MCA,and
  M. C. Jud. Cond. 2.12(A)(2)(a) because Martinez filed a civil lawsuit against Judge Todd
  in the United States District Court for the District of Montana, Billings Division.
         Section 3-1-803, MCA, provides in relevant part that a judge must not sit in any
  action to which he is a party. M.C. Jud. Cond. 2.12(A)(2)(a) provides in relevant part that
  ajudge shall disqualify himselfif he is a party to the proceeding. Judge Todd is not a party
  to Cause No. 19-0674. Disqualification is therefore not required under the applicable
  statute or rule.
         IT IS THEREFORE ORDERED that the motion to disqualify District Judge
  Gregory R. Todd from Yellowstone County Cause No. DV-19-0674 is DENIED.
         The Clerk is directed to provide copies of this Order to the Clerk of the District
  Court of Yellowstone County for notification to Jose Martinez, Jr., personally and to all
  counsel of record in Cause No. DV-19-0674, and to the Honorable Gregory R. Todd.
                       der17
        DATED this         day of June, 2020.
                                                   For the Court,



                                                                 C ief Justice